290 S.W.3d 188 (2009)
Kevin HAYSLETT, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69628.
Missouri Court of Appeals, Western District.
August 18, 2009.
S. Kate Webber, for Appellant.
Dora A. Fichter, for Respondent.
Before THOMAS H. NEWTON, C.J., HAROLD L. LOWENSTEIN, Sr. Judge and JAMES EDWARD WELSH, Judge.

ORDER
PER CURIAM:
Kevin Hayslett appeals the circuit court's judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).